Exhibit 10.10

 

Execution Version

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of February 1, 2017, by
and between Jagged Peak Energy Inc., a Delaware corporation (the “Company”), and
Michael C. Linn (“Indemnitee”).

 

RECITALS:

 

WHEREAS, directors, officers and other persons in service to corporations or
business enterprises are subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself;

 

WHEREAS, highly competent persons have become more reluctant to serve as
directors, officers or in other capacities unless they are provided with
adequate protection through insurance and adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company and its stockholders and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;

 

WHEREAS, (i) the Amended and Restated Bylaws of the Company (as may be amended,
the “Bylaws”) require indemnification of the officers and directors of the
Company, (ii) Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware (“DGCL”) and (iii) the Bylaws
and the DGCL expressly provide that the indemnification provisions set forth
therein are not exclusive and thereby contemplate that contracts may be entered
into between the Company and members of the Board, officers and other persons
with respect to indemnification;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
the Amended and Restated Certificate of Incorporation of the Company (as may be
amended, the “Certificate of Incorporation”) and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefore, nor to
diminish or abrogate any rights of Indemnitee thereunder; and

 

WHEREAS, (i) Indemnitee does not regard the protection available under the
Bylaws and insurance as adequate in the present circumstances, (ii) Indemnitee
may not be willing to serve or continue to serve as a director or officer of the
Company without adequate protection, (iii) the Company desires Indemnitee to
serve in such capacity, and (iv) Indemnitee is willing to serve, continue to
serve and to take on additional service for or on behalf of the Company on the
condition that he be so indemnified.

 

--------------------------------------------------------------------------------


 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                           Definitions.  (a) As used
in this Agreement:

 

“Affiliate” of any specified Person shall mean any other Person controlling,
controlled by or under common control with such specified Person.

 

“Corporate Status” describes the status of a person who is or was a director,
officer, employee or agent of (i) the Company or (ii) any other corporation,
limited liability company, partnership or joint venture, trust, employee benefit
plan or other enterprise which such person is or was serving at the request of
the Company.

 

“Disinterested Director” shall mean a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

“Enterprise” shall mean the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, agent or fiduciary.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Expenses” shall mean all reasonable costs, expenses, fees and charges,
including, without limitation, attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding.  Expenses also shall include, without limitation, (i) expenses
incurred in connection with any appeal resulting from, incurred by Indemnitee in
connection with, arising out of, or in respect of or relating to, any
Proceeding, including, without limitation, the premium, security for, and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent, (ii) for purposes of Section 13(d) hereof only, expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise, (iii) any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, and (iv) any
interest, assessments or other charges in respect of the foregoing.  “Expenses”
shall not include “Liabilities.”

 

“Indemnity Obligations” shall mean all obligations of the Company to Indemnitee
under this Agreement, including the Company’s obligations to provide
indemnification to Indemnitee and advance Expenses to Indemnitee under this
Agreement.

 

“Independent Counsel” shall mean a law firm of fifty (50) or more attorneys, or
a member of a law firm of fifty (50) or more attorneys, that is experienced in
matters of corporation law and neither presently is, nor in the past five (5)
years has been, retained to

 

2

--------------------------------------------------------------------------------


 

represent:  (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder; provided, however, that the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, or in respect of or relating to any Proceeding, including, without
limitation, amounts paid in settlement in any Proceeding and all costs and
expenses in complying with any judgment, order or decree issued or entered in
connection with any Proceeding or any settlement agreement, stipulation or
consent decree entered into or issued in settlement of any Proceeding.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

 

“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, formal or informal
hearing, inquiry or investigation, litigation, inquiry, administrative hearing
or any other actual, threatened or completed judicial, administrative or
arbitration proceeding (including, without limitation, any such proceeding under
the Securities Act of 1933, as amended, or the Exchange Act or any other federal
law, state law, statute or regulation), whether brought in the right of the
Company or otherwise, and whether of a civil, criminal, administrative or
investigative nature, in each case, in which Indemnitee was, is or will be, or
is threatened to be, involved as a party, witness or otherwise by reason of the
fact that Indemnitee is or was a director or officer of the Company, by reason
of any actual or alleged action taken by Indemnitee or of any action on
Indemnitee’s part while acting as director or officer of the Company, or by
reason of the fact that he is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, limited liability
company, partnership, joint venture, trust or other enterprise, in each case
whether or not serving in such capacity at the time any liability or expense is
incurred for which indemnification, reimbursement, or advancement can be
provided under this Agreement.

 

“Sponsor Entities” means (i) Q-Jagged Peak Energy Investment Partners, LLC, a
Delaware limited liability company, and (ii) any of its respective Affiliates
and any investment fund or other Person advised or managed by any Sponsor
Entity; provided, however, that neither the Company nor any of its subsidiaries
shall be considered Sponsor Entities hereunder.

 

(b)                                 For the purpose hereof, references to
“fines” shall include any excise tax assessed with respect to any employee
benefit plan; references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a Person who acted in good faith and in a manner he
reasonably believed to be in the best interests of the participants

 

3

--------------------------------------------------------------------------------


 

and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

 

Section 2.                                           Indemnity in Third-Party
Proceedings.  The Company shall indemnify and hold harmless Indemnitee, to the
fullest extent permitted by applicable law, from and against all Liabilities and
Expenses suffered or reasonably incurred (and, in the case of retainers,
reasonably expected to be incurred) by Indemnitee or on Indemnitee’s behalf in
connection with any Proceeding (other than any Proceeding brought by or in the
right of the Company to procure a judgment in its favor), or any claim, issue or
matter therein.

 

Section 3.                                           Indemnity in Proceedings by
or in the Right of the Company.  The Company shall indemnify and hold harmless
Indemnitee, to the fullest extent permitted by applicable law, from and against
all Liabilities and Expenses suffered or incurred by Indemnitee or on
Indemnitee’s behalf in connection with any Proceeding brought by or in the right
of the Company to procure a judgment in its favor, or any claim, issue or matter
therein.  No indemnification for Liabilities and Expenses shall be made under
this Section 3 in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudged by a court to be liable to the Company, unless
and only to the extent that the Delaware Court of Chancery or any court in which
the Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to such indemnification.

 

Section 4.                                           Indemnification for
Expenses of a Party Who is Wholly or Partly Successful. Notwithstanding any
other provisions of this Agreement, and without limiting the rights of
Indemnitee under any other provision hereof, including any rights to
indemnification pursuant to Sections 2 or 3 hereof, to the fullest extent
permitted by applicable law, to the extent that Indemnitee is successful, on the
merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with each successfully resolved Proceeding,
claim, issue or matter.  For purposes of this Section 4 and without limitation,
the termination of any Proceeding or claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

 

Section 5.                                           Indemnification For
Expenses of a Witness.  Notwithstanding any other provision of this Agreement,
to the fullest extent permitted by applicable law and to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a witness or
otherwise a participant in any Proceeding to which Indemnitee is not a party,
Indemnitee shall be indemnified against all Expenses suffered or incurred (or,
in the case of retainers, reasonably expected to be incurred) by Indemnitee or
on Indemnitee’s behalf in connection therewith.

 

Section 6.                                           Additional
Indemnification.  Notwithstanding any limitation in Sections 2, 3 or 4 hereof,
the Company shall indemnify Indemnitee to the fullest extent permitted by
applicable law if Indemnitee is a party to or threatened to be made a party to
any Proceeding (including a Proceeding by or in the right of the Company to
procure a judgment in its favor) against all Liabilities and Expenses suffered
or reasonably incurred by Indemnitee in connection with such Proceeding,
including but not limited to:

 

4

--------------------------------------------------------------------------------


 

(a)                                 the fullest extent permitted by the
provision of the DGCL that authorizes or contemplates additional indemnification
by agreement, or the corresponding provision of any amendment to or replacement
of the DGCL; and

 

(b)                                 the fullest extent authorized or permitted
by any amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

 

Section 7.                                           Spousal Indemnification. 
The Company shall indemnify Indemnitee’s spouse to whom Indemnitee is legally
married at any time Indemnitee is covered under the indemnification provided in
this Agreement (even if Indemnitee does not remain married to such spouse during
the entire period of coverage) against third-party Proceedings or direct or
derivative actions or suits for the same period, to the same extent and subject
to the same standards, limitations, obligations and conditions under which
Indemnitee is provided indemnification herein, if Indemnitee’s spouse (or former
spouse) becomes involved in a Proceeding solely by reason of his or her status
as Indemnitee’s spouse, including, without limitation, any Proceeding that seeks
damages recoverable from marital community property, jointly-owned property or
property purported to have been transferred from Indemnitee to such spouse (or
former spouse). Indemnitee’s spouse or former spouse also may be entitled to
advancement of expenses to the same extent that Indemnitee is entitled to
advancement of expenses herein. The Company may maintain insurance to cover its
obligation hereunder with respect to Indemnitee’s spouse (or former spouse) or
set aside assets in a trust or escrow fund for that purpose. For the purposes
described in this Section 7, any such indemnified spouse of the Indemnitee
shall, as applicable, be deemed to be included in the meaning of the term
“Indemnitee” as used in this Agreement.

 

Section 8.                                           Exclusions. 
Notwithstanding any provision in this Agreement, the Company shall not be
obligated under this Agreement to indemnify or hold harmless Indemnitee:

 

(a)                                 for which payment has actually been made to
or on behalf of Indemnitee under any insurance policy obtained by the Company
except with respect to any excess beyond the amount paid under such insurance
policy;

 

(b)                                 for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or similar
provisions of state statutory law or common law;

 

(c)                                  except as provided in Section 13(d) of this
Agreement, in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee or, if Indemnitee was nominated to the Board by a
Sponsor Entity, such Sponsor Entity, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee or, if Indemnitee was nominated to the
Board by a Sponsor Entity, such Sponsor Entity against the Company or its
directors, officers, employees or other indemnitees, unless (i) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;
or

 

5

--------------------------------------------------------------------------------


 

(d)                                 if a final decision by a court having
jurisdiction in the matter shall determine that such indemnification is not
lawful.

 

Section 9.                                           Advancement. 
Notwithstanding any provision of this Agreement to the contrary, the Company
shall advance, to the fullest extent permitted by applicable law, the Expenses
and Liabilities reasonably incurred by Indemnitee in connection with any
Proceeding, and such advancement shall be made within thirty (30) days after the
receipt by the Company of a statement or statements requesting such advances
from time to time, whether prior to or after final disposition of any
Proceeding.  Advances shall be unsecured and interest free.  Advances shall be
made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.  Advances shall include any and all Expenses
reasonably incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed.  Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement, which shall constitute
an undertaking providing that Indemnitee undertakes to repay the amounts
advanced to the extent that it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company.  This Section 9 shall not apply to
any claim made by Indemnitee for which indemnity has been determined pursuant to
Section 11 to be excluded pursuant to Section 8 hereof.

 

Section 10.                                    Procedure for Notification and
Defense of Claim.

 

(a)                                 Indemnitee shall promptly notify the Company
in writing of any Proceeding with respect to which Indemnitee intends to seek
indemnification or advancement hereunder following the receipt by Indemnitee of
written notice thereof.  The written notification to the Company shall include a
description of the nature of the Proceeding and the facts underlying the
Proceeding.  To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of such Proceeding. 
Any delay or failure by Indemnitee to notify the Company hereunder will not
relieve the Company from any liability which it may have to Indemnitee hereunder
or otherwise than under this Agreement, and any delay or failure in so notifying
the Company shall not constitute a waiver by Indemnitee of any rights under this
Agreement.  The Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification.

 

(b)                                 In the event Indemnitee is entitled to
indemnification and/or advancement with respect to any Proceeding, Indemnitee
may, at Indemnitee’s option, (i) retain counsel selected by Indemnitee and
approved by the Company to defend Indemnitee in such Proceeding, at the sole
expense of the Company (which approval shall not be unreasonably withheld,
conditioned or delayed), or (ii) have the Company assume the defense of
Indemnitee in such Proceeding, in which case the Company shall assume the
defense of such Proceeding with counsel selected by the Company and approved by
Indemnitee (which approval shall not be unreasonably withheld, conditioned or
delayed) within ten (10) days of the Company’s receipt of written notice of
Indemnitee’s election to cause the Company to do so.  If the Company is required
to assume the defense of any such Proceeding, it shall engage legal counsel for
such

 

6

--------------------------------------------------------------------------------


 

defense, and the Company shall be solely responsible for all fees and expenses
of such legal counsel and otherwise of such defense.  Such legal counsel may
represent both Indemnitee and the Company (and any other party or parties
entitled to be indemnified by the Company with respect to such matter) unless,
in the reasonable opinion of legal counsel to Indemnitee, there is a conflict of
interest between Indemnitee and the Company (or any other such party or parties)
or there are legal defenses available to Indemnitee that are not available to
the Company (or any such other party or parties), in which case Indemnitee shall
be entitled to obtain separate counsel and the Company shall be responsible for
all reasonable fees and expenses of such separate legal counsel. 
Notwithstanding either party’s assumption of responsibility for defense of a
Proceeding, each party shall have the right to engage separate counsel at its
own expense.  The party having responsibility for defense of a Proceeding shall
provide the other party and its counsel with all copies of pleadings and
material correspondence relating to the Proceeding.  Indemnitee and the Company
shall reasonably cooperate in the defense of any Proceeding with respect to
which indemnification is sought hereunder, regardless of whether the Company or
Indemnitee assumes the defense thereof.  Indemnitee may not settle or compromise
any Proceeding without the prior written consent of the Company, which consent
shall not be unreasonably withheld, conditioned or delayed.  The Company may not
settle or compromise any Proceeding without the prior written consent of
Indemnitee, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

Section 11.                                    Procedure Upon Application for
Indemnification.

 

(a)                                 Upon written request by Indemnitee for
indemnification pursuant to Section 10(a) hereof, if any determination by the
Company is required by applicable law with respect to Indemnitee’s entitlement
thereto, such determination shall be made (i) if Indemnitee shall request such
determination be made by Independent Counsel, by Independent Counsel, and (ii)
in all other circumstances, (A) by a majority vote of the Disinterested
Directors, even though less than a quorum of the Board, (B) by a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum of the Board, (C) if there are no such
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee, or (D) if so directed by the Board, by the stockholders
of the Company; and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination.  Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom. 
The Company will not deny any written request for indemnification hereunder made
in good faith by Indemnitee unless a determination as to Indemnitee’s
entitlement to such indemnification described in this Section 11(a) has been
made.  The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all

 

7

--------------------------------------------------------------------------------


 

Liabilities and Expenses arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

(b)                                 In the event the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 11(a) hereof, (i) the Independent Counsel shall be selected by the
Company within ten (10) days of the Submission Date (the cost of such
Independent Counsel to be paid by the Company), (ii) the Company shall give
written notice to Indemnitee advising it of the identity of the Independent
Counsel so selected and (iii) Indemnitee may, within ten (10) days after such
written notice of selection shall have been given, deliver to the Company
Indemnitee’s written objection to such selection.  Such objection by Indemnitee
may be asserted only on the ground that the Independent Counsel selected does
not meet the requirements of “Independent Counsel” as defined in this
Agreement.  If such written objection is made and substantiated, the Independent
Counsel selected shall not serve as Independent Counsel unless and until
Indemnitee withdraws the objection or a court has determined that such objection
is without merit.  Absent a timely objection, the person so selected shall act
as Independent Counsel.  If no Independent Counsel shall have been selected and
not objected to before the later of (i) thirty (30) days after the later of
submission by Indemnitee of a written request for indemnification pursuant to
Section 11(a) hereof (the “Submission Date”) and (ii) ten (10) days after the
final disposition of the Proceeding, each of the Company and Indemnitee shall
select a law firm or member of a law firm meeting the qualifications to serve as
Independent Counsel, and such law firms or members of law firms shall select the
Independent Counsel.  Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 13(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

Section 12.                                    Presumptions and Effect of
Certain Proceedings.

 

(a)                                 In making a determination with respect to
entitlement to indemnification hereunder, the person, persons or entity making
such determination shall, to the fullest extent not prohibited by applicable
law, presume that Indemnitee is entitled to indemnification under this Agreement
if Indemnitee has submitted a request for indemnification in accordance with
Section 10(a) of this Agreement, and the Company shall, to the fullest extent
not prohibited by applicable law, have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.  Neither the failure of the
Company (including by its directors or independent legal counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or independent legal counsel) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.

 

(b)                                 Subject to Section 13(e) hereof, if the
person, persons or entity empowered or selected under Section 11 of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within sixty (60) days after receipt by the
Company of the request therefore, the requisite determination of entitlement to

 

8

--------------------------------------------------------------------------------


 

indemnification shall, to the fullest extent not prohibited by applicable law,
be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if (i) the determination is
to be made by Independent Counsel and Indemnitee objects to the Company’s
selection of Independent Counsel and (ii) the Independent Counsel ultimately
selected requires such additional time for the obtaining or evaluating of
documentation or information relating thereto; provided further, however, that
such 60-day period may also be extended for a reasonable time, not to exceed an
additional sixty (60) days, if the determination of entitlement to
indemnification is to be made by the stockholders of the Company.

 

(c)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

(d)                                 Reliance as Safe Harbor.  For purposes of
any determination of good faith, Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with the reasonable care
by the Enterprise.  The provisions of this Section 12(d) shall not be deemed to
be exclusive or to limit in any way the other circumstances in which Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

 

(e)                                  Actions of Others.  The knowledge or
actions, or failure to act, of any director, officer, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

 

Section 13.                                    Remedies of Indemnitee.

 

(a)                                 Subject to Section 13(e) hereof, in the
event that (i) a determination is made pursuant to Section 11 of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement is not timely made pursuant to Section 9 of this Agreement, (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 11(a) of this Agreement within ninety (90) days after receipt by the
Company of the request for indemnification, (iv) payment of indemnification is
not made pursuant to Sections 4 or 5 or the last sentence of Section 11(a) of
this Agreement within ten (10) days after receipt by the Company of a written
request therefor, (v) payment of indemnification pursuant to Sections 2, 3 or 6
of this Agreement is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification, or (vi) in the event
that the Company or any other Person takes or threatens to take any action to
declare this

 

9

--------------------------------------------------------------------------------


 

Agreement void or unenforceable, or institutes any litigation or other action or
proceeding designed to deny, or to recover from, Indemnitee the benefits
provided or intended to be provided to Indemnitee hereunder, Indemnitee shall be
entitled to an adjudication by a court of Indemnitee’s entitlement to such
indemnification or advancement.  Alternatively, Indemnitee, at Indemnitee’s
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.  The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 11(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 13 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 13 the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement, as the
case may be.

 

(c)                                  If a determination shall have been made
pursuant to Section 11(a) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 13, absent
a prohibition of such indemnification under applicable law.

 

(d)                                 The Company shall, to the fullest extent not
prohibited by applicable law, be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 13 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.  It is the
intent of the Company that Indemnitee not be required to incur Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to Indemnitee hereunder.  The Company shall indemnify Indemnitee
against any and all Expenses and, if requested by Indemnitee, shall (within ten
(10) days after receipt by the Company of a written request therefore) advance,
to the fullest extent permitted by applicable law, such Expenses to Indemnitee,
which are incurred by Indemnitee in connection with any action brought by
Indemnitee for indemnification or advancement from the Company under this
Agreement or under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement or insurance
recovery, as the case may be.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, no determination as to entitlement to indemnification under
this Agreement shall be required to be made prior to the final disposition of
the Proceeding; provided that, in absence of any such determination with respect
to such Proceeding, the Company shall advance Expenses with respect to such
Proceeding.

 

10

--------------------------------------------------------------------------------


 

Section 14.                                    Non-Exclusivity; Survival of
Rights; Insurance; Subrogation.

 

(a)                                 The rights of indemnification and to receive
advancement as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Certificate of Incorporation, the Bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise.  No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in Indemnitee’s Corporate Status prior to
such amendment, alteration or repeal.  To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement than would be afforded currently under the Bylaws or this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change.  No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

(b)                                 The Company hereby acknowledges that
Indemnitee may have certain rights to indemnification, advancement and insurance
provided by one or more Persons with whom or which Indemnitee may be associated
(including, without limitation, any Sponsor Entity).  The Company hereby
acknowledges and agrees that (i) the Company shall be the indemnitor of first
resort with respect to any Proceeding, Expense, Liability or matter that is the
subject of the Indemnity Obligations, (ii) the Company shall be primarily liable
for all Indemnity Obligations and any indemnification afforded to Indemnitee in
respect of any Proceeding, Expense, Liability or matter that is the subject of
Indemnity Obligations, whether created by applicable law, organizational or
constituent documents, contract (including this Agreement) or otherwise, (iii)
any obligation of any other Persons with whom or which Indemnitee may be
associated (including, without limitation, any Sponsor Entity) to indemnify
Indemnitee or advance Expenses or Liabilities to Indemnitee in respect of any
Proceeding shall be secondary to the obligations of the Company hereunder, (iv)
the Company shall be required to indemnify Indemnitee and advance Expenses or
Liabilities to Indemnitee hereunder to the fullest extent provided herein
without regard to any rights Indemnitee may have against any other Person with
whom or which Indemnitee may be associated (including, any Sponsor Entity) or
insurer of any such Person and (v) the Company irrevocably waives, relinquishes
and releases any other Person with whom or which Indemnitee may be associated
(including, without limitation, any Sponsor Entity) from any claim of
contribution, subrogation or any other recovery of any kind in respect of
amounts paid by the Company hereunder.  In the event any other Person with whom
or which Indemnitee may be associated (including, without limitations, any
Sponsor Entity) or their insurers advances or extinguishes any liability or loss
which is the subject of any Indemnity Obligation owed by the Company or payable
under any Company insurance policy, the payor shall have a right of subrogation
against the Company or its insurer or insurers for all amounts so paid which
would otherwise be payable by the Company or its insurer or insurers under this
Agreement.  In no event will payment of an Indemnity Obligation by any other
Person with whom or which Indemnitee may be associated (including, without
limitation, any Sponsor Entity) or their insurers affect the obligations of the
Company hereunder or shift primary liability for any Indemnity Obligation to any
other Person with whom or which Indemnitee may be

 

11

--------------------------------------------------------------------------------


 

associated (including, without limitation, any Sponsor Entity).  Any
indemnification, insurance or advancement provided by any other Person with whom
or which Indemnitee may be associated (including, without limitation, any
Sponsor Entity) with respect to any liability arising as a result of
Indemnitee’s Corporate Status or capacity as an officer or director of any
Person is specifically in excess over any Indemnity Obligation of the Company or
valid and any collectible insurance (including but not limited to any
malpractice insurance or professional errors and omissions insurance) provided
by the Company under this Agreement.

 

(c)                                  To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents of the Company or of any other Enterprise,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, employee or agent under such policy or policies and such
policies shall provide for and recognize that the insurance policies are primary
to any rights to indemnification, advancement or insurance proceeds to which
Indemnitee may be entitled from one or more Persons with whom or which
Indemnitee may be associated (including, without limitation, any Sponsor Entity)
to the same extent as the Company’s indemnification and advancement obligations
set forth in this Agreement.  If, at the time of the receipt of a notice of a
claim pursuant to the terms hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

 

(d)                                 In the event of any payment under this
Agreement, the Company shall not be subrogated to the rights of recovery of
Indemnitee, including rights of indemnification provided to Indemnitee from any
other person or entity with whom Indemnitee may be associated (including,
without limitation, any Sponsor Entity); provided, however, that the Company
shall be subrogated to the extent of any such payment of all rights of recovery
of Indemnitee under insurance policies of the Company or any of its
subsidiaries.

 

(e)                                  The indemnification and contribution
provided for in this Agreement will remain in full force and effect regardless
of any investigation made by or on behalf of Indemnitee.

 

Section 15.                                    Duration of Agreement; Not
Employment Contract.  This Agreement shall continue until and terminate upon the
latest of: (i) ten (10) years after the date that Indemnitee shall have ceased
to serve as a director, officer, employee or agent of the Company or any other
Enterprise and (ii) the date of final termination of any Proceeding then pending
in respect of which Indemnitee is granted rights of indemnification or
advancement hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 13 of this Agreement relating thereto.  This Agreement shall be binding
upon the Company and its successors and assigns. As used in this Section 15, the
term “Company” shall include, in addition to the surviving corporation, any
merging corporation (including any corporation having merged with a merging
corporation) absorbed in a merger which, if its separate existence had
continued, would have had the power and authority to indemnify its directors,
officers and employees or agents, so that any person who was a director or
officer of such merging corporation, or was serving at the request of such

 

12

--------------------------------------------------------------------------------


 

merging corporation as a director or officer of another corporation,
partnership, joint venture, trust or other enterprise, shall stand in the same
position under the provisions of this Agreement with respect to the surviving
corporation as such person would have with respect to such merging corporation
if its separate existence had continued. This Agreement shall inure to the
benefit of Indemnitee and Indemnitee’s heirs, executors and administrators. 
This Agreement shall not be deemed an employment contract between the Company
(or any of its subsidiaries or any other Enterprise) and Indemnitee.  Indemnitee
specifically acknowledges that Indemnitee’s employment with the Company (or any
of its subsidiaries or any other Enterprise), if any, is at will, and Indemnitee
may be discharged at any time for any reason, with or without cause, except as
may be otherwise provided in any written employment contract between Indemnitee
and the Company (or any of its subsidiaries or any other Enterprise), other
applicable formal severance policies duly adopted by the Board, or, with respect
to service as a director of the Company, by the Certificate of Incorporation,
the Bylaws or the DGCL.

 

Section 16.                                    Severability.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by
applicable law; (b) such provision or provisions shall be deemed reformed to the
extent necessary to conform to applicable law and to give the maximum effect to
the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 17.                                    Enforcement.

 

(a)                                 The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve as a director, officer,
employee or agent of the Company, and the Company acknowledges that Indemnitee
is relying upon this Agreement in serving as a director, officer, employee or
agent of the Company.

 

(b)                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Certificate of Incorporation, the Bylaws and applicable law, and shall not
be deemed a substitute therefore, nor diminish or abrogate any rights of
Indemnitee thereunder.

 

Section 18.                                    Modification and Waiver.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by the parties thereto.  No waiver of any of the provisions
of this Agreement shall be deemed to be or shall constitute a waiver of any
other provision of this Agreement nor shall any waiver constitute a continuing
waiver.

 

13

--------------------------------------------------------------------------------


 

Section 19.                                    Notices.  All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered by hand and receipted
for by the party to whom said notice or other communication shall have been
directed, (b) mailed by certified or registered mail with postage prepaid, on
the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (d) sent by facsimile
transmission, with receipt of oral confirmation that such transmission has been
received:

 

(a)                                 If to Indemnitee, at the address indicated
on the signature page of this Agreement, or such other address as Indemnitee
shall provide to the Company.

 

(b)                                 If to the Company to

 

Jagged Peak Energy Inc.
1125 17th Street, Suite 2400
Denver, Colorado 80202
Attention:  Board of Directors

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 20.                                    Contribution.  To the fullest
extent permissible under applicable law, if the indemnification provided for in
this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for Liabilities or for Expenses, in connection
with any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and transaction(s) giving
cause to such Proceeding; and (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and transaction(s).

 

Section 21.                                    Applicable Law and Consent to
Jurisdiction.  This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules. Except with
respect to any arbitration commenced by Indemnitee pursuant to Section 13(a) of
this Agreement, the Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.

 

14

--------------------------------------------------------------------------------


 

Section 22.                                    Counterparts.  This Agreement may
be executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

Section 23.                                    Third-Party Beneficiaries.  The
Sponsor Entities are intended third-party beneficiaries of this Agreement and
shall have all of the rights afforded to Indemnitee under this Agreement.

 

Section 24.                                    Miscellaneous.  Use of the
masculine pronoun shall be deemed to include usage of the feminine pronoun where
appropriate.  The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

JAGGED PEAK ENERGY INC.

INDEMNITEE

 

 

 

 

By:

/s/ Christopher I. Humber

 

By:

/s/ Michael C. Linn

Name:

Christopher I. Humber

Name:

Michael C. Linn

Title:

Executive Vice President, General Counsel
& Secretary

Title:

Director

 

Signature Page to Indemnification Agreement

 

--------------------------------------------------------------------------------